UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6388


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

WILLIE ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00067-F-1; 7:15-cv-00167-F)


Submitted:   July 15, 2016                 Decided:   August 2, 2016


Before MOTZ, KING, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Willie Allen, Appellant Pro Se. Richard Ernest Myers, II, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willie Allen appeals the district court’s order denying his

28 U.S.C. § 2255 (2012) motion.                 We vacate the district court’s

order and remand for further proceedings.

       Allen pled guilty to possession of a firearm by a convicted

felon,     18   U.S.C.       § 922(g)(1)       (2012).       The    district     court

determined      that    Allen,     who    had    three    prior     convictions     of

violent felonies, qualified as an armed career criminal.                        See 18

U.S.C. § 924(e)(1) (2012).             Allen was sentenced to 180 months in

prison.

       Two of the three prior convictions were for North Carolina

common law robbery.            Allen contended in his § 2255 motion that,

under Johnson v. United States, 135 S. Ct. 2551 (2015), these

convictions were no longer valid predicates for armed career

criminal status.         We recently held that a conviction of North

Carolina common law robbery does not categorically qualify as a

violent    felony      under    the    Armed     Career   Criminal      Act    (ACCA).

United States v. Gardner, __ F.3d __, 2016 WL 2893881, at *7

(4th     Cir.   May    18,     2016)     (No.    14-4533).         In   Gardner,    we

determined that such a conviction falls not under the “force”

clause of ACCA, 18 U.S.C. § 924(e)(2)(B)(i), but instead under

ACCA’s residual clause, 18 U.S.C. § 924(e)(2)(B)(ii).                         In light

of Johnson, which invalidated the residual clause and applies

retroactively to cases on collateral review, Welch v. United

                                           2
States, 136 S. Ct. 1257 (2016), we conclude that Allen’s common

law     robbery   convictions    cannot      serve   as    predicate    violent

felonies for armed career criminal status.

      We accordingly grant a certificate of appealability, vacate

the district court’s order, and remand for further proceedings

consistent with this opinion.               The motion for appointment of

counsel is denied.        We dispense with oral argument because the

facts    and   legal    contentions   are    adequately     presented    in   the

materials      before   the   court   and    argument     would   not   aid   the

decisional process.



                                                          VACATED AND REMANDED




                                       3